NON-FINAL OFFICE ACTION
This non-final office action addresses U.S. Application No. 17/345,435, which is a reissue application of U.S. Application No. 12/540,069 (hereinafter the “069 Application"), entitled STAR FIELD PROJECTION APPARATUS, which issued as U.S. Patent No. 8,057,045 (hereinafter the “045 Patent") on November 15, 2011.
The status of the claims is as follows:
Claims 5-10 and 12-14 are pending and examined herein.
Claims 5-10 and 12-14 are rejected.

I. STATUS OF CLAIMS
The 045 Patent issued with claims 1-13.
An Ex Parte Reexamination of the 045 Patent was held (EP90/013,724) and resulted in an Ex Parte Reexamination Certificate on December 7, 2016, which cancelled claims 1-4 and 11 of the 045 Patent. 
Applicant filed a preliminary amendment on June 11, 2021 (hereinafter the "2021 Preliminary Amendment") along with the filing of the present application.  The 2021 Preliminary Amendment has been entered.  In the 2021 Preliminary Amendment, patent claims 5, 6 and 12 were amended, patent claims 7-10 and 13 were unchanged and new claim 14 was added.  Furthermore, in the 2021 Preliminary Amendment, the specification was amended to change the cross noting of the application.
Therefore, claims 5-10 and 12-14 are pending and will be examined herein.


II. PRIORITY
Examiners acknowledge that the present application is a reissue of the 069 Application, now the 045 Patent.  Examiners further acknowledge the Applicant’s claim that the 069 Application is a continuation application of U.S. Patent Application No. 11/726,978, filed March 23, 2007, now U.S. Patent No. 7,641,345.  Examiners also acknowledge the Applicant’s claim of priority to U.S. Provisional Application No. 60/815,747, filed June 21, 2006.
While Examiners have acknowledged the claims to priority of the present application, Examiners note that only that subject matter carried across the applications will be afforded priority to earlier applications.

III. OBJECTION TO THE SPECIFICATION AMENDMENT
37 C.F.R. §1.177   Issuance of multiple reissue patents (in part)
(a) The Office may reissue a patent as multiple reissue patents. If applicant files more than one application for the reissue of a single patent, each such application must contain or be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has been filed and identifying each of the reissue applications by relationship, application number and filing date. The Office may correct by certificate of correction under § 1.322  any reissue patent resulting from an application to which this paragraph applies that does not contain the required notice.

The amendments to the specification in the 2021 Preliminary Amendment is objected to because it is does not contain any reference to the other reissue application filed by Applicant, i.e., U.S. Patent Application No. 16/684,462.  Appropriate correction is required as provided in 37 C.F.R. §1.177 above.


IV. OBJECTIONS TO OWNERSHIP STATEMENTS
The ownership statements filed June 11, 2021 and November 16, 2021 are both objected to because neither identifies a proper chain of title of the 045 Patent.  For example, the Statement under 37 C.F.R. §3.73(c) filed June 11, 2021 is missing two recorded assignments, namely the assignments recorded at Reel/Frame 058073/0908 and at Reel/Frame 043303/0593.  Furthermore, the Statement under 37 C.F.R. 3.73(c) filed November 16, 2021 is missing three assignments, namely the assignment recorded at Reel/Frame 043303/0593, at Reel/Frame 058074/0072 and at Reel/Frame 020839/0346.  Accordingly, Applicant is required to file a new statement of ownership under 37 C.F.R. 3.73(c) identifying a complete chain of title for the 345 Patent.1
Furthermore, in view of the amendments to the Application Data Sheet filed November 16, 2021 (hereinafter the “Nov 2021 ADS”), Examiners find the record is unclear of the ownership of the 045 Patent.  For example, the Nov 2021 ADS changes the name from “Blisslights” to “BlissLights.”  Thus, the Applicant has recognized a significant difference in the spelling to be making such a change.  Furthermore, following a review of the assignments above, Examiners note the assignments are to “Blisslights” which is not the same as Applicant is now asserting in the Nov 2021 ADS.  Examiners further find no record of an official name change.  Accordingly, based on the above findings, Examiners do not find a clear ownership of “BlissLights” as now being asserted as the Applicant in the Nov 2021 ADS.  Therefore, Applicant is required to provide a clear record of what is the actual name of the Applicant herein as well as a clear statement of ownership by such actual Applicant.

V. OJBECTION TO THE CONSENT
The consents filed June 11, 2021 (hereinafter the “June 2021 Consent”) and November 16, 2021 (hereinafter the “Nov 2021 Consent”) are both objected to because they are not proper based on the current record herein.  
First for example, the June 2021 Consent is signed by the president of “Blisslights” which as noted above, Examiners do not find the record clear as to whether “Blisslights” is the proper owner of the 045 Patent.  Furthermore, based on the missing documents in chain of title as discussed above, Applicant has not provided clear ownership of the 045 Patent by “Blisslights” to provide a proper consent.
Second, the Nov 2021 Consent does not appear to be signed by a person having the authority to sign a consent.  An inventor (Randy E. Johnson) is not a proper signor of a consent if the patent has been assigned, unless it is established that the inventor is also a proper authority to sign on behalf of the owner of the assigned 045 Patent.  The Nov 2021 Consent does not convey any evidence that the inventor of the 045 Patent has authority to sign on behalf of the owner of the 045 Patent.  Furthermore, as discussed above, Examiners do not find the record clear as to whether “BlissLights” is the proper owner of the 045 Patent.  
Accordingly, after establishing the proper owner of the 045 Patent via a proper Statement under 37 C.F.R. §3.73(c), Applicant is also required to provide a proper consent by such owner and signed by a person having the authority to sign on behalf of the owner.

VI. CLAIM REJECTIONS – 35 U.S.C. §112
The following is a quotation of pre-AIA  35 U.S.C. §112 (1st ¶):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of pre-AIA  35 U.S.C. §112 (2nd ¶):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A.	Indefiniteness for “cloud-like effect”
Claims 5-10 and 12-14 are rejected under pre-AIA  35 U.S.C. §112 (2nd ¶) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. §112 (2nd ¶), the applicant), regards as the invention.  Regarding these claims, the phrase "cloud-like" renders the claims indefinite because the claims includes elements not actually disclosed (those encompassed to generate the "like,” thereby rendering the scope of the claims unascertainable.  See MPEP §2173.05(d).

B. 	Indefiniteness Based on Inconsistent Claim
Claim 5 is rejected under pre-AIA  35 U.S.C. §112 (2nd ¶) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. §112 (2nd ¶), the applicant), regards as the invention.  Regarding this claim, Examiners find it internally inconsistent.  For example, the third paragraph of claim 5 recites “the at least one coherent light source and the at least one diffractive optical element generate a star field” whereas the last paragraph of claim 5 recites “wherein the at least one coherent light source, the grating wheel, the at least one diffractive optical source, and the first motor are adapted to generate a moving star field.”  Thus to generate a star field, Examiners the claim is internally inconsistent.  One part of the claim does not require a grating wheel to generate a start field whereas another part of the claim does.  Thus, Examiners, and thus one having ordinary skill in the art, are unable to determine whether the grating wheel is needed to generate this star field as claimed.

C. 	Antecedent Basis Indefiniteness
Claim 5 is rejected under pre-AIA  35 U.S.C. §112 (2nd ¶) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 5 recites the limitation "the first and second condenser lenses," specifically in the first condenser lens in line 16 and “the at least one non-coherent light source” in line 18, both limitations of which lack any clear antecedent basis in the claims.  There is insufficient antecedent basis for these limitations and thus their structural relationships to the other features in the claim.

D.	Indefiniteness
Claims 5-10 and 12-14 are rejected under pre-AIA  35 U.S.C. §112 (2nd ¶) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. §112, the applicant), regards as the invention, on the basis that that the projection apparatus and method using thereof cannot be reasonable determined on the basis of the separate elements disclosed therein.
Regarding claims 5-10 and 14, Examiners find the interrelation between the coherent projector and the non-coherent projector is missing from the claims.  As recited in these claims, a star field is generated by the coherent projector and a cloud-like effect is created with the non-coherent projection.  However, the claims do not provide any recitation of any structural relation between the coherent and non-coherent projectors nor any relation between the generated star field and cloud-like effects.  Accordingly, Examiners find each of the claims require separate projectors and separate projected effects.  Because of this separateness of components and effects, Examiners find it unclear what is the “projection apparatus” that is being claimed.  For example, as provided in the art rejections below, Examiners find the structures of each of the projectors (coherent and non-coherent) is well known in the art.  However, Examiners are unclear as to whether simply finding the two projectors in the art sufficient to read on the claimed “projection apparatus.”  Without any interrelationship, the separate projectors could be in different locations and yet still somehow infringe or read on the claims. Similarly, would a potential infringer or infringers simply owning the two known projectors be infringing the “projection apparatus?”  Without reciting the interrelationship between the projectors, Examiners conclude the claim structure cannot be reasonable determined.  While claims 12 and 13 are method claims, Examiners find these claims are missing essential elements for the similar reasons as for claims 5-10 and 14, i.e., these claims recite parallel creation of a cloud-like effect and star field without any interrelation thereof.

E.	Written Description for “adapted to generate a moving star field”
Claims 5-10 and 12-14 rejected under pre-AIA  35 U.S.C. §112 (1st ¶)as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. §112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Each of the pending and examined claims recite “wherein the at least one coherent light source and the at least one diffractive optical element generate a star field.”  Claim 5 further recites “wherein the at least one coherent light source, the grating wheel, the at least one diffractive optical source, and the first motor are adapted to generate a moving star field.”  However, Examiners find the specification does not sufficiently provide a written description of the nature of these underlying features necessary to generate a “start field.”  For example, Examiners find the specification does not provide any detail as to the nature of the “diffractive optical element” or the “grating wheel” that would be necessary to create a “star field.”  Rather the specification only states the existence of these items in the apparatus and their use to “produce” the “start field.”  Grating wheels and diffractive elements can have a variety of structures and materials and thus without more, Examiners are unable to find any particular structures for these items such that they are “adapted” to produce a “start field.”  Accordingly, Examiners find the specification of the 045 Patent does not provide a sufficient written description necessary to carry out the invention.

F.	Written Description for “to create a cloud-like effect”
Claims 5-10 and 12-14 rejected under pre-AIA  35 U.S.C. §112 (1st ¶)as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. §112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Each of the pending and examined claims recite one or more components in operation to create or generate “a cloud-like effect.”  However, Examiners find the specification does not sufficiently provide a written description of the nature of these underlying features necessary to generate a “cloud-like effect.”  For example, Examiners find the specification does not provide any detail as to the structure or materials of the “interferential wheel” that would be necessary to create a “clould-like effect.”  Rather the specification only states the existence of an interferential wheel in the apparatus and its use to “create” the “start field.”  Interferential wheels can have a variety of structures and materials and thus without more, Examiners are unable to find any particular structures for these items such that they create a “cloud-like effect.”  Accordingly, Examiners find the specification of the 045 Patent does not provide a sufficient written description necessary to carry out the invention.

VII. CLAIM INTERPRETATION
	After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiners, the Examiners find that they are unable to locate any lexicographic definitions (either express or implied) with the required clarity, deliberateness, and precision with regard to pending and examined claims.  Because the Examiners are unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision, the Examiners conclude that Applicant is not his own lexicographer for the pending and examined claims.  See MPEP §2111.01(IV).
The Examiners further find that because the pending and examined claims herein recite neither “step for” nor “means for” nor any substitute therefore, the examined claims fail Prong (A) as set forth in MPEP §2181(I).  Because all examined claims fail Prong (A) as set forth in MPEP §2181(I), the Examiners conclude that all examined claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential)(where the Board did not invoke 35 U.S.C. § 112 6th paragraph because “means for” was not recited and because applicant still possessed an opportunity to amend the claims).
Because of the Examiners’ findings above that Applicant is not his own lexicographer and the pending and examined claims do not invoke 35 U.S.C. §112, 6th paragraph, the pending and examined claims will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).
The Examiners find that because claims 5-9 and 12-14 are indefinite under 35 U.S.C. §112(2nd ¶) as outlined above, it is impossible to properly construe claim scope at this time.  See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”).  However, in accordance with MPEP §2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible in the following art rejections.  

VIII. CLAIM REJECTIONS - 35 U.S.C. §103
The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



A.	Obviousness Rejections Applying Crabtree and Bornhorst
Claims 5-8 and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,090,789 to Crabtree (hereinafter “Crabtree") in view of U.S. Patent No. 4,779,176 to Bornhorst (hereinafter “Bornhorst”).
Regarding claim 5, Crabtree teaches a projection apparatus (See Crabtree FIG. 5, reprinted below) comprising:

    PNG
    media_image1.png
    340
    370
    media_image1.png
    Greyscale

Crabtree FIG. 5
at least one diffractive optical source (See Crabtree FIG. 5 above, diffractive sheet 92); 
at least one coherent light source, the at least one coherent light source positioned to direct light through the at least one diffractive optical source when power is supplied thereto (See FIG. 5 above, note laser light 39 emanating from source shown in FIG. 1A coming from lasers 12a-12c); 
a power supply, wherein the at least one coherent light source and the at least one diffractive optical source generate a star field when supplied with power from the power supply (Examiners find lasers require a power supply); 
a grating wheel, wherein the at least one diffractive optical source is positioned between the at least one coherent light source and the grating wheel (See FIG. 5 above, grating wheel 94); and 
a first motor for rotating the grating wheel (See FIG. 5 above, motor 96), 
wherein the at least one coherent light source, the grating wheel, the at least one diffractive optical source, and the first motor are adapted to generate a moving star field when supplied with power from the power supply (See FIG. 5 above, wherein the components are operated together to provide a laser light show emanating from the apparatus).
Regarding this claim, Bornhorst further teaches a projection apparatus (See Bornhorst FIG. 1, reprinted below) comprising:

    PNG
    media_image2.png
    356
    515
    media_image2.png
    Greyscale

Bornhorst FIG. 1
a second condenser lens wherein the first and second condenser lenses comprise an outer condenser lens and an inner condenser lens (See Bornhorst FIG. 1 above, lenses 22 and 26) and 
wherein, when in operation, light from the at least one non -coherent light source passes through the inner condenser lens and the rotating interferential filter wheel, and is eventually collected and redirected by the outer condenser lens to create the cloud-like effect (See FIG. 1 above, non-coherent light source 14 and interferential wheel 24 rotated by motor 26, which with the lenses 22 and 26 provides a cloud-like effect.  See also col. 4, line 67 to col. 5, line 2 wherein any shape or “effect” can be projected with the assembly.  See also FIG. 1 above wherein the shape can be heart, star or round cloud). 
It would have been obvious at the time the invention was made to have the projector of Crabtree and the projector of Bornhorst.  One having ordinary skill in the art would do so because no modification of the structure or operation of either reference is required for the combination of these references to read on the claim as recited.  Furthermore, upon review of the requirements for obviousness rejections, Examiners must make three factual inquiries: (A) Determining the scope and content of the prior art; (B) Ascertaining the differences between the claimed invention and the prior art; and (C) Resolving the level of ordinary skill in the pertinent art. See MPEP §2141.  In the instant case, Examiners have outlined the scope and content of the prior of Crabtree and Bornhorst above further find that these references read on all of the features recited in the claim.  Furthermore, no modification of either the structure or operation of the references is required to read on the claim.  As noted above, the claim simply requires two unconnected projection assemblies.  Regarding the level of ordinary skill in the art, Examiners find that one having ordinary skill in the art of projection apparatus would be aware of both Crabtree and Bornhorst and would thus know they have separate structures and need not be used together.  Accordingly, Examiners conclude the claim would be obvious over Crabtree and Bornhorst.
Regarding claim 6, Crabtree and Bornhorst teach, via the combination proposed for claim 5 above, a projection apparatus comprising:
at least one diffractive optical element; at least one coherent light source, the at least one coherent light source positioned to direct light through the at least one diffractive optical element when power is supplied thereto; a power supply, wherein the at least one coherent light source and the at least one diffractive optical element generate a star field when supplied with power from the power supply (See Crabtree FIG. 5 above, diffractive sheet 92, laser light 39 emanating from source shown in FIG. 1A coming from lasers 12a-12c, a power supply, together with grating wheel create a star field when the laser is powered); 
at least one non-coherent light source; a first condenser lens; at least one interferential wheel, the at least one inferential wheel positioned between the non -coherent light source and the first condenser lens; and a motor for rotating the interferential wheel, wherein the at least one non-coherent light source, the interferential wheel, the first condenser lens, and the motor generate a cloud-like effect when supplied with power from the power supply (See Bornhorst FIG. 1 above, non-coherent light source 14 and interferential wheel 24 rotated by motor 26, which with the lenses 22 and 26 provides a cloud-like effect.  See also col. 4, line 67 to col. 5, line 2 wherein any shape or “effect” can be projected with the assembly.  See also FIG. 1 above wherein the shape can be heart, star or round cloud). 
Regarding claim 7, Crabtree and Bornhorst teach the apparatus of claim 6.  Furthermore Bornhorst as discussed above teach the use of a motor to rotate the interferential filter wheel, but not whether the motor is AC or DC.  Nevertheless, Examiners find the use of either power supply for the motor would be obvious to one having ordinary skill in the art because both AC motors and DC motors are well known alternatives for powering motors.
Regarding claim 8, Crabtree and Bornhorst teach the apparatus of claim 6 and further comprising a motor control unit for controlling the speed or rpm of the motor (See Bornhorst FIG. 1 above, note there would be some controller for the motor to control its rotation). 
Regarding the method of claim 12, the combination of the apparatus of Crabtree and Bornhorst as proposed for claim 5 above, teaches a method for creating a star field comprising:
causing light from a coherent light source to pass through at least one diffractive optical element wherein the at least one coherent light source is positioned to direct light through the at least one diffractive optical source when power is supplied thereto; causing light from the coherent light source to pass through a grating wheel; and causing the grating wheel to rotate, wherein rotation is effectuated by a first motor attached to the grating wheel (See Crabtree FIG. 5 above, note this merely is the operation of the diffractive sheet 92, laser light 39 emanating from source shown in FIG. 1A coming from lasers 12a-12c, a power supply, together with grating wheel create 94); and, 
causing light from a non -coherent light source to pass through a first condenser lens and through an inferential wheel, wherein the inferential wheel is positioned between the non -coherent light source and the pair of condenser lens; and causing the inferential wheel to rotate, wherein rotation is effectuated by a second motor attached to the inferential wheel and wherein the light from the non -coherent light source passing through the first condenser lens and the inferential wheel creates a cloud-like effect (See Bornhorst FIG. 1 above, note this is merely the operation of the non-coherent light source 14, the interferential wheel 24 rotated by motor 26, which with the lenses 22 and 26 provides a cloud-like effect.  See also col. 4, line 67 to col. 5, line 2 wherein any shape or “effect” can be projected with the assembly.  See also FIG. 1 above wherein the shape can be heart, star or round cloud). 
Regarding claim 13, Crabtree and Bornhorst teach the method of claim 13 and further comprising causing light from the non -coherent light source to pass through a second condenser lens, wherein the first and second condenser lenses comprise an outer condenser lens and an inner condenser lens and wherein, when in operation, light from the at least one non -coherent light source passes through the inner condenser lens and the rotating interferential filter wheel, and is eventually collected and redirected by the outer condenser lens to create the cloud-like effect (See discussion from claim 12 above, note Bornhorst teaches the use of two condenser lenses on either side of the interferential filter wheel).
Regarding claim 14, Crabtree and Bornhorst teach the apparatus of claim 6 and further wherein the interferential wheel is an interferential filter wheel (See Bornhorst FIG. 1 above, interferential wheel 24).

B.	Obviousness Rejections Applying Crabtree, Bornhorst and Suehiro
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crabtree in view of Bornhorst as applied to claim 6 above, and further in view of U.S. Patent Application Publication No. 2002/0024808 to Suehiro et al. (hereinafter “Suehiro”).  Regarding this claim, Crabtree and Bornhorst, particularly Bornhorst, teaches the use of a lamp as the non-coherent light source.  Nevertheless, it is well known in the art as taught by Suehiro that LEDs are favored over lamps as light source devices.  Thus it would have been obvious at the time the invention was made to use LEDs in projector of Bornhorst as is well known in the art.  One having ordinary skill in the art would do so because LEDs have enhanced external radiation efficiency and are more reliable than traditional lamps or bulbs (See Suehiro ¶0005).

C.	Obviousness Rejections Applying Ohira, Kappel and Bornhorst
Claims 5-8, 10 and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Japanese Patent Application Publication No. 2003-241303 to Ohira (hereinafter “Ohira") in view of U.S. Patent Application Publication No. 2002/0075460 to Kappel et al. (hereinafter “Kappel”) and Bornhorst.
Regarding claim 5, Ohira teaches a projection apparatus (See Ohira FIG. 1, reprinted below) comprising:

    PNG
    media_image3.png
    272
    394
    media_image3.png
    Greyscale

Ohira FIG. 1
an LED light source (See Ohira FIG. 1, Xenon lamp 1)
a power supply, wherein the light source generates a star field when supplied with power from the power supply (Examiners find the lamp and motor 7 require a power supply which with grating wheel 4 generates a star field); 
a grating wheel, wherein the at least one diffractive optical source is positioned between the at least one light source and the grating wheel (See FIG. 1 above, grating wheel 4); and 
a first motor for rotating the grating wheel (See FIG. 1 above, motor 7), 
wherein the light source, the grating wheel, the at least one diffractive optical source, and the first motor are adapted to generate a moving star field when supplied with power from the power supply (See FIG. 1 above, wherein the components are operated together to provide a star field show emanating from the apparatus).
However, Ohira does not teach the use of a coherent light source or laser.  Nevertheless, Kappel teaches an illumination system for a laser projector (See Kappel FIG. 4, reprinted below) for creating light effects through a modulator comprising

    PNG
    media_image4.png
    113
    523
    media_image4.png
    Greyscale

Kappel FIG. 2
at least one diffractive optical source (See Kappel FIG. 4 above diffractive light source/element 13); at least one coherent light source, the at least one coherent light source positioned to direct light through the at least one diffractive optical source when power is supplied thereto (See FIG. 4 above, note laser/coherent source 11 emitting laser light when powered appropriately).  It would have been obvious at the time the invention was made to use the laser light source and diffractive elements as taught by Kappel for the Xenon light source of Ohira.  One having ordinary skill in the art would do so because as noted in Kappel, the use of its laser light source provides numerous advantages over conventional Xenon and other lamps, particularly, increased light efficiency, reduced light speckle and provides a uniform illumination that is spatially formatted to match the display being illuminated.  See Kappal ¶0026.
Regarding this claim, Bornhorst further teaches a projection apparatus (See Bornhorst FIG. 1, reprinted below) comprising:

    PNG
    media_image2.png
    356
    515
    media_image2.png
    Greyscale

Bornhorst FIG. 1
a second condenser lens wherein the first and second condenser lenses comprise an outer condenser lens and an inner condenser lens (See Bornhorst FIG. 1 above, lenses 22 and 26) and 
wherein, when in operation, light from the at least one non -coherent light source passes through the inner condenser lens and the rotating interferential filter wheel, and is eventually collected and redirected by the outer condenser lens to create the cloud-like effect (See FIG. 1 above, non-coherent light source 14 and interferential wheel 24 rotated by motor 26, which with the lenses 22 and 26 provides a cloud-like effect.  See also col. 4, line 67 to col. 5, line 2 wherein any shape or “effect” can be projected with the assembly.  See also FIG. 1 above wherein the shape can be heart, star or round cloud). 
It would have been obvious at the time the invention was made to have the projector of Ohira/Kappel and the projector of Bornhorst.  One having ordinary skill in the art would do so because no modification of the structure or operation of either reference is required for the combination of these references to read on the claim as recited.  Furthermore, upon review of the requirements for obviousness rejections, Examiners must make three factual inquiries: (A) Determining the scope and content of the prior art; (B) Ascertaining the differences between the claimed invention and the prior art; and (C) Resolving the level of ordinary skill in the pertinent art. See MPEP §2141.  In the instant case, Examiners have outlined the scope and content of the prior of Ohira/Kappel and Bornhorst above further find that these references read on all of the features recited in the claim.  Furthermore, the only modification of either reference is the change in light source for the projector of Ohira, which is explicitly suggested by Kappel.  As noted above, the claim simply requires two unconnected projection assemblies.  Regarding the level of ordinary skill in the art, Examiners find that one having ordinary skill in the art of projection apparatus would be aware of both the projectors of Ohira/Kappel and Bornhorst and would thus know they have separate structures and need not be used together.  Accordingly, Examiners conclude the claim would be obvious over Ohira, Kappel and Bornhorst.
Furthermore, Examiners would find the combination of the star field projection apparatus of Ohira/Kappel with the cloud effect projection apparatus of Bornhorst would have further been obvious in view of Ohira.  Ohira further states the combining of its star field images with those other images, such as from distinct projection apparatus to overlay images of a sun, a planet, a moon, a flow start, etc. over the start field.  See Ohira ¶0022.  It would thus have been obvious to thus combine and overlay the images from both the star field projection apparatus of Ohira/Kappel with the cloud-like projection apparatus of Bornhorst.  One having ordinary skill in the art would do so heighten the stage effects of the imagery.  See Ohira ¶0022.
Regarding claim 6, Ohira, Kappel and Bornhorst teach, via the combination proposed for claim 5 above, a projection apparatus comprising:
at least one diffractive optical element; at least one coherent light source, the at least one coherent light source positioned to direct light through the at least one diffractive optical element when power is supplied thereto; a power supply, wherein the at least one coherent light source and the at least one diffractive optical element generate a star field when supplied with power from the power supply (See Ohira FIG. 1 above, light source 1 and grating wheel 4.  See also Kappel FIG. 4 above, laser/coherent light source 11 and diffractive optical source/element 13.  Note also inherent power supply together with light source and grating wheel create a star field when powered); 
at least one non-coherent light source; a first condenser lens; at least one interferential wheel, the at least one inferential wheel positioned between the non -coherent light source and the first condenser lens; and a motor for rotating the interferential wheel, wherein the at least one non-coherent light source, the interferential wheel, the first condenser lens, and the motor generate a cloud-like effect when supplied with power from the power supply (See Bornhorst FIG. 1 above, non-coherent light source 14 and interferential wheel 24 rotated by motor 26, which with the lenses 22 and 26 provides a cloud-like effect.  See also col. 4, line 67 to col. 5, line 2 wherein any shape or “effect” can be projected with the assembly.  See also FIG. 1 above wherein the shape can be heart, star or round cloud). 
Regarding claim 7, Ohira, Kappel and Bornhorst teach the apparatus of claim 6.  Furthermore, Bornhorst as discussed above teach the use of a motor to rotate the interferential filter wheel, but not whether the motor is AC or DC.  Nevertheless, Examiners find the use of either power supply for the motor would be obvious to one having ordinary skill in the art because both AC motors and DC motors are well known alternatives for powering motors.
Regarding claim 8, Ohira, Kappel and Bornhorst teach the apparatus of claim 6 and further comprising a motor control unit for controlling the speed or rpm of the motor (See Bornhorst FIG. 1 above, note there would be some controller for the motor to control its rotation). 
Regarding claim 10, Ohira, Kappel and Bornhorst teach the apparatus of claim 6 and further wherein the star field is layered on the cloud-like effect (See discussion above for claims 5 and 6).
Regarding the method of claim 12, the combination of the apparatus of Ohira, Kappel and Bornhorst as proposed for claims 5-8 and 10 above, teaches a method for creating a star field comprising:
causing light from a coherent light source to pass through at least one diffractive optical element wherein the at least one coherent light source is positioned to direct light through the at least one diffractive optical source when power is supplied thereto; causing light from the coherent light source to pass through a grating wheel; and causing the grating wheel to rotate, wherein rotation is effectuated by a first motor attached to the grating wheel (Note this merely is the operation of the star field projection apparatus of Ohira as modified in view of Kappel); and, 
causing light from a non -coherent light source to pass through a first condenser lens and through an inferential wheel, wherein the inferential wheel is positioned between the non -coherent light source and the pair of condenser lens; and causing the inferential wheel to rotate, wherein rotation is effectuated by a second motor attached to the inferential wheel and wherein the light from the non -coherent light source passing through the first condenser lens and the inferential wheel creates a cloud-like effect (See Bornhorst FIG. 1 above, note this is merely the operation of the non-coherent light source 14, the interferential wheel 24 rotated by motor 26, which with the lenses 22 and 26 provides a cloud-like effect.  See also col. 4, line 67 to col. 5, line 2 wherein any shape or “effect” can be projected with the assembly.  See also FIG. 1 above wherein the shape can be heart, star or round cloud). 
Regarding claim 13, Ohira, Kappel and Bornhorst teach the method of claim 12 and further comprising causing light from the non-coherent light source to pass through a second condenser lens, wherein the first and second condenser lenses comprise an outer condenser lens and an inner condenser lens and wherein, when in operation, light from the at least one non-coherent light source passes through the inner condenser lens and the rotating interferential filter wheel, and is eventually collected and redirected by the outer condenser lens to create the cloud-like effect (See discussion from claim 12 above, note Bornhorst teaches the use of two condenser lenses on either side of the interferential filter wheel).
Regarding claim 14, Ohira, Kappel and Bornhorst teach the apparatus of claim 6 and further wherein the interferential wheel is an interferential filter wheel (See Bornhorst FIG. 1 above, interferential wheel 24).

D.	Obviousness Rejections Applying Ohira, Kappel, Bornhorst and Suehiro
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohira, Kappel and Bornhorst as applied to claim 6 above, and further in view of Suehiro.  Regarding this claim, the combination proposed for claim 6, particularly Bornhorst, teaches the use of a lamp as the non-coherent light source.  Nevertheless, it is well known in the art as taught by Suehiro that LEDs are favored over lamps as light source devices.  Thus it would have been obvious at the time the invention was made to use LEDs in projector of Bornhorst as is well known in the art.  One having ordinary skill in the art would do so because LEDs have enhanced external radiation efficiency and are more reliable than traditional lamps or bulbs (See Suehiro ¶0005).


IX. DOUBLE PATENTING REJECTIONS
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §1.321(c) or §1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159.  See MPEP §2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. §1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A.	Double Patenting Over 345 Patent
Claims 5-10 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over Patent Claims 1, 5, 6, 13 and 16 of U.S. Patent No. 7,641,345 (hereinafter the “345 Patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because one or more of Patent Claims 1, 5, 6, 13 and 16 of the 345 Patent read on each of claims 5-10 and 14 herein.  For example, Patent Claim 1 of the 345 Patent (assuming this claim invokes interpretation under 35 U.S.C. §112 (6th ¶) reads on each of claims 5, 6 and 14 herein, Patent Claim 5 of the 345 Patent reads on claim 7 herein, Patent Claim 6 of the 345 Patent reads on claim 8 herein, Patent Claim 13 of the 345 Patent reads on claim 9 herein and Patent Claim 16 of the 345 Patent reads on claim 10 herein).

X. PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 045 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.

XI. INFORMATION MATERIAL TO PATENTABILITY
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XII. CONCLUSION
Claims 5-10 and 12-14 are pending and examined.
Claims 5-10 and 12-14 are rejected.
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571) 272-2264. The examiner can normally be reached 8:30am - 5:00pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Fischer can be reached on (571) 272-6779. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        




    
        
            
        
            
        
            
    

    
        1 Examiners note that ownership of the 345 Patent is required to provide a proper consent to pursue this reissue application, not the ownership of the present reissue application.